[knotlogo.jpg]






February 18, 2008


Mr. Armando Cardenas-Nolazco


Dear Armando:


This letter confirms that you have elected to resign from The Knot, Inc. (the
“Company”) effective February 29, 2008 (the “Resignation Date”). You have agreed
to provide consulting services on an as-needed basis for the six months
following that. This letter outlines our agreement (“Agreement”) concerning your
resignation and consulting services.
 

1.            
In exchange for your signing this Agreement and complying with its terms, the
Company agrees to provide you with severance/consulting payments for six months
(March 1, 2008 - August 31, 2008). These payments will be paid to you regardless
of the amount of consulting services provided, if any, and will be paid in an
aggregate gross amount equal to one-half (½) your annual base salary (that is,
in the gross amount of $110,250), paid out in semi-monthly installments
commencing on the Company’s first regular payroll date after the Resignation
Date and continuing on each of the Company’s regular payroll dates through and
ending on August 31, 2008. These installments will be subject to all applicable
withholdings and taxes. You agree and acknowledge that the Company is not
obligated to provide the severance/consulting payments as described in this
paragraph, and is doing so only in consideration for your promises and
undertakings in this Agreement.

 

2.            
Regardless of whether you sign this Agreement, commencing March 1, 2008, you
will be eligible to continue your medical coverage under the Company’s group
medical plan pursuant to federal law (COBRA), at your own cost, and may exercise
any other rights you have to convert other insurance coverage. Information about
your rights in this regard will be sent to you in the mail. All other benefits
and insurance coverage will cease as of your Resignation Date. You agree and
acknowledge that your resignation shall constitute a cessation of service to the
Company for purposes of the Company’s stock incentive plans, no further vesting
of awards thereunder shall occur and all applicable post-service provisions of
those plans shall apply after the Resignation Date.

 

3.       (a)
By signing this Agreement, and in exchange for the valuable consideration
provided for in paragraph 1 and other valuable consideration, you, for yourself
and for your heirs, executors, administrators, successors and assigns, except as
provided in paragraph 3(b), forever release and discharge the Company and any
and all of its parent companies, partners, subsidiaries, affiliates, and related
entities, and any and all of its and their past and present officers, directors,
shareholders, partners, principals, agents, employees, and employee benefit
plans and their fiduciaries and administrators, in their official and individual
capacities, and all of their successors and assigns (referred to collectively as
the “Company Releasees”), from all claims, demands, causes of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which you ever
had, now have or may have against any and all of the Company Releasees as of the
date you sign this Agreement arising out of your employment with the Company,
the terms and conditions of such employment and/or your separation from such
employment, including, without limitation, all claims of discrimination and
harassment in employment based on race, national origin, ancestry, color, creed,
religion, sex, sexual orientation, age, marital status, disability, veteran
status, and any other protected characteristic arising under federal, state and
local laws, including, without limitations, the Age Discrimination in Employment
Act, the Employee Retirement Income Security Act of 1974 (ERISA), Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the National
Labor Relations Act, and the Texas Human Rights Act, the Texas Labor Code, the
Texas Employment Discrimination Law, and the Texas Disability Discrimination
Law, all as amended; all claims based on contract, tort or any other legal
theory; and all claims for monetary damages of any kind, equitable
reinstatement, attorneys’ fees and costs. 

 

--------------------------------------------------------------------------------

Mr. Armando Cardenas-Nolazco
February 18, 2008
Page 2
 
 

(b)     
By signing this Agreement, and in exchange for the mutual covenants contained
herein, and for other valuable consideration, the Company, and its successors
and assigns, forever release and discharge you, your heirs, executors,
administrators, successors and assigns (referred to collectively as the
“Individual Releasees”), from all known claims, demands, causes of action, fees
and liabilities of any kind whatsoever, which the Company ever had, now has or
may have against any and all of the Individual Releasees as of the date of this
Agreement arising out of your employment with, or conduct while employed by, the
Company. You represent that you have not engaged in any conduct that would give
rise to a claim against you.

 

(c)     
By signing this Agreement, you are not waiving claims arising after the date you
sign this Agreement; claims or rights that may not be waived by law; claims for
enforcement of this Agreement; claims for accrued, vested benefits under any
employee benefit plan of the Company (or of its parents, subsidiaries or
affiliates) in accordance with the terms of such plans and applicable law. By
signing this Agreement, you also are not waiving your right to file a charge
with or participate in any investigation or proceeding conducted by the U.S.
Equal Employment Opportunity Commission or other government agency, except that
even if you file a charge or participate in such an investigation or proceeding,
you will not be able to recover damages or equitable relief of any kind from the
Company Releasees in connection with the claims waived in paragraph 3(a). By
signing this Agreement, the Company and Company Releasees are not waiving any
claims arising after the date the Company enters into this Agreement, claims and
rights that may not be waived by law, or claims for enforcement of this
Agreement, including, without limitation, claims for breach or threatened breach
of your obligations of confidentiality and cooperation that continue after your
Separation Date.

 

4.            
In exchange for the payments and benefits provided for in paragraph 1, you agree
to provide consulting services to the Company for six months following your
Resignation Date (March 1, 2008 - August 31, 2008) but not to exceed 5 hours per
week or 20 hours in a calendar month, such consulting services to include
working with the Chief Executive Officer in an advisory role. It is understood
and agreed that you will not be required to travel in connection with your
consulting services. You also agree to cooperate, on a reasonable basis, and as
part of the consulting services, with the Company and its counsel in connection
with matters about which you have knowledge and/or that relate to the
responsibilities you performed while employed with the Company. All such
services and cooperation will be reasonably provided at such reasonable times as
agreed upon by the parties.

 

--------------------------------------------------------------------------------

Mr. Armando Cardenas-Nolazco
February 18, 2008
Page 3
 
 

5.                      
(a)You continue to have a fiduciary duty to the Company with respect to its
confidential information and you agree to comply with your obligations and not
to reveal to any person or entity, or use or attempt to use, any confidential
information after your resignation. Confidential information includes, but is
not limited to, any and all trade secrets or confidential and/or proprietary
information of the Company, marketing, financial, business development and/or
operations plans, passwords, proposals, strategies and/or information;
diskettes; intangible information stored on diskettes; reports; projections;
software programs and data compiled with the use of those programs; show how and
know how; pricing and costing policies; systems; processes; software programs;
works of authorship; inventions; projects; as well as any other information as
may be designated or treated by the Company and its parent companies,
subsidiaries and affiliates as confidential, proprietary and/or trade secrets.
Confidential information does not include any information that is or
subsequently becomes, through no fault of yours, publicly available. Immediately
upon the effective date of this Agreement you shall deliver all confidential
information in your possession, and all copies thereof, to the Company.

 

(b)     
The terms and conditions of this Agreement also shall be confidential and shall
not be disclosed to third parties, except as required by law or to a government
agency in connection with any claim or investigation being conducted, and except
that you may disclose them to your spouse, attorneys and financial and tax
advisors provided you first inform them and they agree to maintain the
confidentiality of the terms and conditions of this Agreement.

 

(c)     
You agree not to publicly disparage any of the Company Releasees.

 

(d)     
Nothing in this Agreement prohibits you from providing truthful information
about the Company or your employment with the Company to any government agency
or as may be required by law.

 

(e)     
The Company agrees, in response to requests for references, to respond that you
resigned from employment on an amicable basis and that you were employed by the
Company from December 1, 2004 to February 29, 2008 in the role of Chief
Technology Officer. The Company agrees to direct its executive officers not to
publicly disparage you.

 

 6.            
Any breach by you of your obligations under paragraphs 4 or 5, after notice and
reasonable opportunity to cure, shall be a material breach of this Agreement,
which will result in discontinuance of the payments referenced in paragraph 1.

 

7.            
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York and you consent to the jurisdiction of the courts of the
State of New York in connection with any matter related to or arising out of
this Agreement or any breach thereof.

 

8.            
You have 21 days to consider this Agreement before signing it. We encourage you
to speak with an attorney before signing it. If you decide to sign it, you have
7 days after signing it to revoke your decision. Provided you do not revoke it,
this Agreement will become effective on the 8th day after you sign it (the
“effective date”).

 

--------------------------------------------------------------------------------

Mr. Armando Cardenas-Nolazco
February 18, 2008
Page 4
 
 

9.            
By signing below, you acknowledge that you have carefully read this Agreement in
its entirety; have had an opportunity to consider the terms of this Agreement
for at least twenty-one (21) days and to consult with an attorney of your choice
before signing it; understand the terms of this Agreement; and are signing this
Agreement voluntarily and of your own free will.

 


Sincerely,


/s/ DAVID LIU


David Liu
Chief Executive Officer






AGREED AND ACCEPTED BY:




/s/ ARMANDO CARDENAS-NOLAZCO      2/26/08
Armando Cardenas-Nolazco                Date
 

--------------------------------------------------------------------------------

